Citation Nr: 0512782	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  05-03 12 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the lumbosacral spine.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
ganglion cyst of the right wrist.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gout.

5.  Entitlement to an increased rating for hearing loss, 
currently assigned a 30 percent evaluation.

6.  Entitlement to an increased rating for diabetes mellitus, 
currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1976, and from April 1981 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  

For reasons to be expressed, the issue of service connection 
for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran perfected an appeal of a March 2002 rating 
decision, as to the issues of whether new and material 
evidence has been received to reopen claims for service 
connection for arthritis of the lumbosacral spine, a ganglion 
cyst of the right wrist, and gout; and for increased ratings 
for hearing loss and diabetes mellitus.

2.  At a Board videoconference hearing in March 2005, the 
veteran expressed his desire to withdraw the issues of 
whether new and material evidence has been received to reopen 
claims for service connection for arthritis of the 
lumbosacral spine, a ganglion cyst of the right wrist, and 
gout; and for increased ratings for hearing loss and diabetes 
mellitus from appellate review.  The veteran's testimony was 
transcribed into a written document.


CONCLUSION OF LAW

As to the issues of whether new and material evidence has 
been received to reopen claims for service connection for 
arthritis of the lumbosacral spine, a ganglion cyst of the 
right wrist, and gout; and for increased ratings for hearing 
loss and diabetes mellitus, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).

In the course of the appeal, in a November 2004 rating 
decision, the veteran was granted a total disability based on 
individual unemployability (TDIU) rating, on a permanent 
basis.  Subsequently, he appeared at his videoconference 
hearing; at that time, he withdrew all of the issues on 
appeal except the issue of service connection for PTSD.  The 
appellant has withdrawn the appeal as to the issues of 
whether new and material evidence has been received to reopen 
claims for service connection for arthritis of the 
lumbosacral spine, a ganglion cyst of the right wrist, and 
gout; and for increased ratings for hearing loss and diabetes 
mellitus.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

As to the issues of whether new and material evidence has 
been received to reopen claims for service connection for 
arthritis of the lumbosacral spine, a ganglion cyst of the 
right wrist, and gout; and for increased ratings for hearing 
loss and diabetes mellitus, the appeal is dismissed.


REMAND

At his March 2005 hearing, the veteran indicated that he 
wished to continue his appeal as to the issue of service 
connection for PTSD, and that he needed a substantial period 
of time, possibly three to six months, to obtain additional 
evidence in his effort to verify his stressors.  The veteran 
is currently service-connected for several disorders and is 
currently receiving a total rating (100%) due to these 
service-connected disabilities.  At the veteran's hearing, he 
was informed that obtaining service connection for PTSD would 
not actually increase the amount of compensation he would 
receive from the VA (Transcript at page 3).  Notwithstanding, 
the veteran indicated that he wished to continue with this 
appeal.         

As the veteran is currently receiving a total rating based on 
his service-connected disorders, the Board finds no basis to 
not delay the adjudication of this claim.   

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should allow the veteran the 
time he needs to obtain stressor 
verification information, not needing to 
exceed six months from date of his hearing 
before the Board (September 2005).  

2.  Thereafter, the case should be 
reviewed by the RO and any action the RO 
deems necessary should be undertaken.  If 
service connection for PTSD is not 
granted, the RO should issue a 
supplemental statement of the case, and 
the veteran should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN C. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


